 



EXHIBIT 10.22
STEELCLOUD, INC.
FORM OF
RESTRICTED STOCK AGREEMENT
     THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is made as
of                      , by and between SteelCloud, Inc., a Virginia
corporation (the “Company”), and                      (the “Employee”).
     The Board of Directors of the Company (the “Board”) has determined that it
is in the best interests of the Company and its shareholders to provide
incentive to the Employee to remain with the Company by making this grant of
Restricted Stock in accordance with the terms of this Agreement.
AGREEMENT
     1. Award of Restricted Stock. The Board hereby grants, as
of                      (the “Date of Grant”), to
Employee                      shares of the Company’s common stock, par value
$0.001 per share (the “Restricted Stock”).
     2. Delivery of Restricted Stock
          (a) Except as otherwise provided in Section 3 hereof, the Restricted
Stock shall vest, the restrictions on the Restricted Stock shall lapse, and the
Restricted Stock shall be delivered to the Employee at the rate
of                      shares of Restricted Stock per year at the anniversary
of the Date of Grant, for from the Date of Grant. Until such time as delivery of
the Restricted Stock is made to the Employee, or the Employee’s right to such
Stock is terminated in accordance with this Agreement, the Company’s share
transfer records shall reflect the Employee’s status as holder of such
Restricted Stock.
          (b) Notwithstanding any other provisions of this Agreement, the
Company’s Board of Directors (the “Board”) shall be authorized in its
discretion, based upon its review and evaluation of the performance of the
Employee and of the Company or its subsidiaries, to accelerate the lapse of any
restrictions under this Agreement upon the Restricted Stock, at such times and
upon such terms and conditions as the Board shall deem advisable.
          (c) Until shares of the Restricted Stock are delivered without
restrictions to the Employee in accordance with the terms of this Agreement, the
Employee hereby irrevocably appoints the Secretary of the Company as his
attorney-in-fact to execute and deliver any stock power or other instrument
which may be necessary to effectuate the transfer of the Restricted Stock (or
assignment of distributions thereon) on the books and records of the Company.
          (d) The Employee shall not effect a Disposition of any shares of
Restricted Stock unless, until and to the extent the restrictions imposed upon
such stock shall have lapsed in accordance with this Agreement. Any attempt to
effect a Disposition of any shares of Restricted Stock prior to the date on
which the restrictions have lapsed, shall be void ab initio. For purposes of
this Agreement, “Disposition” shall mean any sale, transfer, encumbrance, gift,
donation, assignment, pledge, hypothecation, or other disposition, whether
similar or dissimilar to those previously enumerated, whether voluntary or
involuntary, and including, but not limited to, any disposition by operation of
law, by court order, by judicial process, or by foreclosure, levy or attachment.
     3. Forfeiture. If, prior to the three years from the Date of Grant, the
Employee’s employment with the Company or its subsidiaries is terminated for any
reason, any undelivered shares of Restricted Stock shall be deemed to have been
forfeited by the Employee. The Board shall have the power and authority to
enforce on behalf of the Company any rights of the Company under this Agreement
in the event of the Employee’s forfeiture of the shares of Restricted Stock
pursuant to this Section 3.

 



--------------------------------------------------------------------------------



 



     4. Rights with Respect to Restricted Stock.
          (a) Except as otherwise provided in this Agreement, the Employee shall
have, with respect to all shares of Restricted Stock, all the rights of a
shareholder of the Company, including the right to vote the Restricted Stock and
the right to receive cash dividends, if any, as may be declared on the
Restricted Stock from time to time. Any shares of Stock issued the Employee as a
dividend with respect to Restricted Stock shall have the same status, be subject
to the same terms and conditions and shall be held on behalf of the Employee by
the Company, if the Restricted Stock is being so held unless otherwise
determined by the Board.
          (b) In the event that the Stock, as a result of a stock split or stock
dividend or combination of shares or any other change or exchange for other
securities, by reclassification, reorganization or otherwise, is increased or
decreased or changed into or exchanged for a different number or kind of shares
of stock or other securities of the Company or of another corporation, the
number of shares of the Restricted Stock shall be appropriately adjusted to
reflect such change. If any such adjustment shall result in a fractional share,
such fraction shall be disregarded.
     5. Taxes.
          (a) If the Employee properly elects, within thirty (30) days of the
date of this Agreement, to include in gross income for federal income tax
purposes an amount equal to the fair market value (as of the date of grant) of
the Restricted Stock pursuant to Section 83(b) of the Internal Revenue Code of
1986, as amended (the “Code”), the Employee shall make arrangements satisfactory
to the Board to pay to the Company any federal, state or local income taxes
required to be withheld with respect to the Restricted Stock. If the Employee
shall fail to make such tax payments as are required, the Company shall, to the
extent permitted by law, have the right to deduct from any payment of any kind
otherwise due to the Employee any federal, state or local taxes of any kind
required by law to be withheld with respect to the Restricted Stock.
          (b) If the Employee does not make the election described in Subsection
5(a) above, the Employee shall, no later than the date as of which the
restrictions referred to in this Agreement hereof shall lapse, pay to the
Company, or make arrangements satisfactory to the board for payment of, any
federal, state or local taxes of any kind required by law to be withheld with
respect to the Restricted Stock, and the Company shall, to the extent permitted
by law, have the right to deduct from any payment of any kind otherwise due to
Employee any federal, state, or local taxes of any kind required by law to be
withheld with respect to the Restricted Stock.
     6. Delivery upon Death. If after                      years from the Date
of Grant the Employee dies prior to receiving the shares of Restricted Stock,
such shares shall be delivered, free of any restrictions under this Agreement,
to the beneficiary or beneficiaries designated by the Employee, or if the
Employee has not so designated any beneficiary, or no designated beneficiary
survives the Employee, such shares shall be delivered to the personal
representative of the Employee’s estate.
     7. Amendment, Modification and Assignment. No provision of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing signed by the Employee and the Chairman or
other duly authorized member of the Board. No waiver by either party of any
breach by the other party hereto of any condition or provision of this Agreement
shall be deemed a waiver of any other conditions or provisions of this
Agreement. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement. This Agreement shall
not be assigned by the Employee in whole or in part. The rights and obligations
created hereunder shall be binding on the Employee and his heirs and legal
representatives and on the successors and assigns of the Company.
     8. Miscellaneous.
          (a) No Right to Employment. The grant of the Restricted Stock shall
not be construed as giving the Employee the right to be retained in the employ
of the Company.

2



--------------------------------------------------------------------------------



 



          (b) No Limit on Other Compensation Arrangements. Nothing contained in
this Agreement shall preclude the Company from adopting or continuing in effect
other or additional compensation arrangements, and such arrangements may be
either generally applicable or applicable only in specific cases.
          (c) Severability. If any provision of this Agreement is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify this Agreement or the Award under any applicable law, such provision
shall be construed or deemed amended to conform to applicable law (or if such
provision cannot be so construed or deemed amended without materially altering
the purpose or intent of this Agreement and the Award, such provision shall be
stricken as to such jurisdiction and the remainder of this Agreement and the
Award shall remain in full force and effect).
          (d) No Trust or Fund Created. Neither this Agreement nor the grant of
Restricted Stock shall create or be construed to create a trust or separate fund
of any kind or a fiduciary relationship between the Company and the Employee or
any other person. To the extent that the Employee or any other person acquires a
right to receive payments from the Company pursuant to this Agreement, such
right shall be no greater than the right of any unsecured general creditor of
the Company.
          (e) Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the Commonwealth
of Virginia.
          (f) Headings. Headings are given to the Paragraphs and Subparagraphs
of this Agreement solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision thereof.
     9. Complete Agreement. This Agreement and those agreements and documents
expressly referred to herein embody the complete agreement and understanding
among the parties and supersede and preempt any prior understandings, agreements
or representations by or among the parties, written or oral, which may have
related to the subject matter hereof in any way.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
date first written above.

            SteelCloud, Inc.
      By           Name/Title:             

          Agreed and Accepted:
      By:           Name/Title:             

3